UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1614


WILBERT V. JOHNSON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; THE RECTOR       AND
VISITORS OF THE UNIVERSITY OF VIRGINIA,

                                            Defendants - Appellees,

          and


UNIVERSITY OF VIRGINIA MEDICAL CENTER; DR.
EDWARD WALSH,

                                                         Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:06-cv-00061)


Submitted:   November 21, 2007            Decided:   January 8, 2008


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert V. Johnson, Appellant Pro Se. Susan A. Waddell, GUYNN,
MEMMER & DILLON, PC, Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wilbert V. Johnson appeals the district court’s order

granting Defendants’ Fed. R. Civ P. 12(b)(6) motion in this civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. Johnson v. Commonwealth of Va., No. 3:06-cv-00061 (W.D. Va.

May 24, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -